UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 21, 2013 Biostem U.S. Corporation (Exact Name of Registrant as Specified in Its Charter) Nevada 333-158560 80-0324801 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 13555 Automobile and Umberton Road, Suite 110 Clearwater, FL 33762 (Address of Principal Executive Offices) (Zip Code) (727) 804-4527 (Registrant’s Telephone Number, Including Area Code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.02. TERMINATION OF A MATERIAL DEFINITIVE AGREEMENT. See Item 8.01 below. ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGMENTS OF CERTAIN OFFICERS See Item 8.01 below. ITEM 8.01 OTHER EVENTS. On Friday, February 22, 2013, the Company’s CEO, Dwight Brunoehler, resigned as an officer and director of the Company, effective immediately, to pursue his defense in the recent Indictment filed in the United States District Court against him and the other defendants named therein. The Company takes very seriously the allegations contained in the Indictment and, if requested, intends to cooperate with the governmental authorities in connection therewith. To replace Mr. Brunoheler, the Company’s board of directors has appointed John Satino to serve as the Company’s CEO. On Thursday, February 21, 2013, the Company terminated its Consulting Agreement with NVO, LLC. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: February 22, 2013 Biostem U.S. Corporation By: /s/ John Satino John Satino, Chief Executive Officer and Chief Financial Officer 3
